                   Case 19-50776-CSS             Doc 83       Filed 12/23/20        Page 1 of 3




                            IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE
    ---------------------------------------------------------------x
                                                                   :
    In re:                                                         : Chapter 11
                                                                   :
    PROMISE HEALTHCARE GROUP, LLC, et al.,1 :                        Case No. 18-12491 (CSS)
                                                                   :
                      Debtors.                                     : (Jointly Administered)
                                                                   :
    ---------------------------------------------------------------x
                                                                   :
    ROBERT MICHAELSON OF ADVISORY                                  :
    TRUST GROUP, LLC, IN HIS CAPACITY AS                           :
    LIQUIDATING TRUSTEE,                                           :
                                                                   :
                      Plaintiff/Counter-Defendant                  : ADV. NO. 19-50776 (CSS)
                                                                   :
    v.                                                             :
                                                                   :
    KPC PROMISE HEALTHCARE, LLC and                                :
    STRATEGIC GLOBAL MANAGEMENT, INC. :
                                                                   :
                      Defendants/Counter-Claimants                 :
                                                                   :
    ---------------------------------------------------------------x

                                            NOTICE OF SERVICE



1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913), Promise
Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP
of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006),
HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068),
Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc.
(9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of
Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages,
Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade,
Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled
Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum
Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare, LLC
(1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of
Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc.
(7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address for the Debtors,
solely for purposes of notices and communications, is c/o FTI Consulting, Inc., 50 California Street, Suite 1900, San
Francisco, CA 94111.
               Case 19-50776-CSS         Doc 83       Filed 12/23/20   Page 2 of 3




       PLEASE TAKE NOTICE that on December 15, 2020, Plaintiff’s Counsel caused copies

of the following discovery requests to be served on Counsel to the Defendants:

    1. Plaintiff Robert Michaelson of Advisory Trust Group, LLC’s First Set of Interrogatories
       Directed to Defendant KPC Promise Healthcare, LLC;

    2. Plaintiff Robert Michaelson of Advisory Trust Group, LLC’s First Set of Interrogatories
       Directed to Defendant Strategic Global Management, Inc.;

    3. Plaintiff Robert Michaelson of Advisory Trust Group, LLC’s First Set of Document
       Requests Directed to Defendant KPC Promise Healthcare, LLC; and

    4. Plaintiff Robert Michaelson of Advisory Trust Group, LLC’s First Set of Document
       Requests Directed to Defendant Strategic Global Management, Inc.

Plaintiff’s served the discovery requests via e-mail to the following individuals:

       Thomas E. Hanson, Jr. (No. 4102)                Mary H. Rose (admitted pro hac vice)
       Kevin G. Collins (No. 5149)                     Buchalter, A Professional Corporation
       William Burton                                  1000 Wilshire Boulevard, Suite 1500
       Barnes & Thornburg LLP                          Los Angeles, California 90017
       1000 N. West Street, Suite 1500                 Telephone: (213) 891-0700
       Wilmington, Delaware 19801                      Facsimile: (213) 896-0400
       Telephone: (302) 300-3434                       Email: mrose@buchalter.com
       Facsimile: (302) 300-345
       Email: thanson@btlaw.com
              kcollins@btlaw.com
              William.Burton@btlaw.com



Dated: December 23, 2020                      DLA PIPER LLP (US)
Wilmington, Delaware
                                               /s/ Stuart M. Brown
                                              Stuart M. Brown (#4050)
                                              Adam J. Pié (admitted pro hac vice)
                                              Matthew S. Sarna (#6578)
                                              1201 N. Market Street, Suite 2100
                                              Wilmington, DE 19801
                                              Telephone: (302) 468-5700
                                              Facsimile: (302) 394-2341
                                              Email: Stuart.Brown@dlapiper.com
                                                      Adam.Pie@dlapiper.com
                                                      Matthew.Sarna@dlapipeer.com
                                              -and-


                                                 2
Case 19-50776-CSS   Doc 83    Filed 12/23/20     Page 3 of 3




                       WALLER LANSDEN DORTCH & DAVIS, LLP
                       John Tishler (admitted pro hac vice)
                       Jeremy Oliver (admitted pro hac vice)
                       Katie G. Stenberg (admitted pro hac vice)
                       Blake D. Roth (admitted pro hac vice)
                       Tyler N. Layne (admitted pro hac vice)
                       511 Union Street, Suite 2700
                       Nashville, TN 37219
                       Telephone: (615) 244-6380
                       Facsimile: (615) 244-6804
                       Email: John.Tishler@wallerlaw.com
                              Katie.Stenberg@wallerlaw.com
                              Blake.Roth@wallerlaw.com
                              Tyler.Layne@wallerlaw.com
                       Attorneys for the Plaintiff




                          3
